Order, Appellate Term of the Supreme Court, First Department, entered September 30, 1996, which affirmed the judgment of Civil Court, New York County (Howard Malatzky, J.), entered January 16, 1996, unanimously reversed, on the law and the facts, without costs and disbursements, and the petition denied for the reasons stated by Helen Freedman, J., dissenting at said Appellate Term, except insofar as it addresses the primary residency issue, which we find unnecessary to reach. No opinion. Concur—Murphy, P. J., Milonas, Ellerin, Andrias and Colabella, JJ.